DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/04/2020 has been entered.
 
Response to Amendment
	The amendment file 10/05/2020 has been entered. Claims 1, 9, 16, 21, 28, 33, 41 and 53 have been amended. Claims 29 and 39 were previously cancelled. Claims 1-28, 30-38 and 40-58 remain pending in this application. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 04/09/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 40 depends from claim 39 and claim 39 has been cancelled. For the purposes of compact prosecution, claim 40 will be interpreted as being dependent on claim 33.  
Claim 40 recites the limitation "the cartridge” and “the drain hub" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (Pub. No.: US 2013/0267918 A1), and further in view of Grossman et al. (Pub. No.: US 2004/0116902 A1). 
Regarding claim 1, Pan discloses (figs. 1-5) a container for a portable surgical drain system to receive a fluid from a drain at a surgical site (abstract, ¶ 0046), the container comprising:
A drain hub (pump housing 12) having at least one sensor (tilt sensor 39) (¶ 0047); and
A cartridge (canister 20) removably coupled to the drain hub (¶ 0043) in fluid communication with the drain to draw and receive fluid from the surgical site (¶ 0046);
Wherein the at least one sensor detects at least one of fluid color, fluid volume in the cartridge, and orientation of the container (¶ 0047) from outside the cartridge (see fig. 2, ¶ 0047). 
Pan does not disclose that the cartridge is a pumpless cartridge. 
Grossman teaches (fig.1) an analogous portable container for a surgical drain system (invention 10) wherein the cartridge (bottle 12) is a pumpless cartridge (a vacuum is sealed in the bottle interior 13, ¶ 0026).

Regarding claim 2, Pan further discloses (figs. 1-2 and 17) that the drain hub includes a processing circuit (51) (¶ 0047) configured to receive signals from the at least one sensor (¶ 0047). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Grossman, as applied to claim 2 above, and further in view of Bayon (Pub. No.: US 2017/0281064 A1).
Regarding claim 3, Pan and Grossman fail to teach that the drain hub includes a communications module operably couplable to a computing device via a wireless-network to exchange computer data between the processing circuit and the computing device.
Bayon teaches (fig. 4) an analogous container for a portable surgical drain system comprising a drain hub (system 200) wherein the drain hub includes a communications module (electronic board 106 may comprise a transmitter and antenna, ¶ 0065) operably couplable to a computing device via a wireless-network (¶ 0065) to exchange computer data between the processing circuit (electronics board 106 may further comprise a processor, ¶ 0039) and the computing device (¶ 0065). 
It would have been obvious to modify Pan and Grossman such that the drain hub includes a communications module operably couplable to a computing device via a wireless-network to exchange computer data between the processing circuit and the computing device as taught by Bayon. Doing so would allow a healthcare provider to be alerted of changes in the fluid from a remote location (Bayon, ¶ 0067). 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Grossman, as applied to claim 2 above, and further in view of Eckermann (Pub. No.: US 2014/0194840 A1).
Regarding claim 4, Pan further discloses (figs. 1-2) that the at least one sensor includes a plurality of sensors including an inertial motion sensor (tilt sensor 39) (¶ 0047). Pan further teaches that the cartridge has volume sensors (fil sensors 38). Pan and Grossman fail to teach that the volume sensor is included in the drain hub. 
Eckermann teaches (fig. 1-3) an analogous container for a portable surgical drain system (apparatus 100) (abstract) wherein the volume sensor (optical sensor 124, ¶ 0039) is included in the drain hub (characterized by housing 120). 
It would have been obvious to modify the volume sensors on the cartridge of Pan such that they are the optical sensors of Eckermann that are included in the drain hub. Substituting one known element for another would not have changed the operation of the device and yields predictable results of being able to detect the volume of the container that is not dependent on the type and placement of the sensors. 
Regarding claim 5, Pan further discloses (figs. 1-2) that the processing circuit is configured to receive a signal from the volume sensor when the container is in a selected orientation as determined from a signal from the inertial motion sensor (¶ 0048-¶ 0049). 
Regarding claim 6, Pan further discloses that the processing circuit is configured to provide an alert when the cartridge is full of fluid (¶ 0051). 
Regarding claim 7, Grossman further teaches (fig. 1) that the cartridge (bottle 12) is set at a prescribed pressure (a vacuum is sealed in the bottle interior 13, ¶ 0026).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Pan and Grossman, as applied to claim 1 above, and further in view of Friedman et al. (Pub. No.: US 2017/0112981 A1), hereinafter Friedman.
Regarding claim 8, Pan further discloses (fig. 1-2) that the drain hub includes a fluid pathway configured to be in fluid communication with the drain and the cartridge (fluid pathway characterized by receiver port 26 that is aligned with vacuum port 13, ¶ 0044)). Pan and Grossman fail to teach that the fluid pathway includes a turbine configured to be rotated about an axis within the fluid pathway. 
Friedman teaches (figs. 15A-15C) a system that includes a turbine (¶ 0130). 
While the tube management system taught by Friedman is not in the same field of endeavor as the claimed invention, the tube management system taught by Friedman is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to unclog the fluid pathway and one skilled in the drainage art trying to solve that problem would have looked in the tube management system art as the as the system taught by Friedman comprises a turbine for agitating the system (¶ 0130); therefore, the tube management system taught by Friedman is analogous art to the claimed invention.
The turbine taught by Friedman can be incorporated into the fluid pathway of Pan such that it is rotated about an axis within the fluid pathway and doing so would be obvious in order to agitate (Friedman ¶ 0130) the contents of the fluid pathway in order to prevent clogging.

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman and further in view of Eckermann (Pub. No.: US 2014/0194840 A1). 
Regarding claim 9, Grossman discloses (fig. 1) a container (invention 10) for a portable surgical drain system to receive a fluid from a drain at a surgical site (abstract, fluid is received from a drain at a surgical site via drainage line 26), the container comprising:
A drain hub (characterized by elastomeric cap 16. spike 22 and drainage line 26); and
A generally rigid cartridge (bottle 12) removably coupled to the drain hub (see fig. 1, ¶ 0024, drain hub may be attached to the assembly at the time of use, ¶ 0027) in fluid communication with the drain to draw (cartridge is in fluid communication with drain hub which is in fluid communication with drain line, see fig. 1) and receive the fluid from the surgical site (¶ 0028-¶ 0029), the generally rigid cartridge having a prescribed vacuity when installed into the drain hub (¶ 0026-¶ 0027). 
Grossman fails to disclose that the drain hub has at least one sensor and the at least one sensor detects a characteristic of the fluid in the cartridge without contacting the fluid. 
Eckermann teaches (fig. 1-3) an analogous container for a portable surgical drain system (apparatus 100) (abstract) wherein the drain hub (characterized by housing 120) has at least one sensor (optical sensor 124) (¶ 0039) and the at least one sensor detects a characteristic of the fluid in the cartridge (first chamber 108) (¶ 0039) without contacting the fluid (see fig. 3, drain hub is disposed around cartridge and sensors are optical sensors that do not contact the fluid, ¶ 0039). 
It would have been obvious to modify Grossman such that the drain hub has at least one sensor and the at least one sensor detects a characteristic of the fluid in the cartridge without contacting the fluid as taught by Eckermann. Doing so would allow the fluid to be monitored (¶ 0039) and therefore determine possible signs of infection. 
Regarding claim 10, Grossman further discloses (fig. 1) that the cartridge includes a cover (frangible seal 32) and the drain hub includes an article (spike 22 that terminates in a point 24, ¶ 0025) to pierce the cover when the cartridge is installed into the drain hub (¶ 0029). 
Regarding claim 11, Grossman further discloses (fig. 1) that the drain hub is in fluid communication with the drain (drainage line 26 is in fluid connection with drain and with the drain hub, ¶ 0028). 
Regarding claim 12, Grossman further discloses that the cartridge provides a source of negative pressure for the drain system when installed into the drain hub (¶ 0026). 
Regarding claim 13, Grossman further discloses (fig. 1) that the cartridge includes a cover (frangible seal 32) that is pierced by the drain hub when the cartridge is installed into the drain hub (¶ 0029), the cover provided over an opening (mouth area 14, ¶ 0026) that is in fluid communication with the drain when the cartridge is installed into the drain hub (see fig. 1, ¶ 0028 - ¶ 0029). 
Regarding claim 15, Eckermann further teaches a processing circuit configured to receive signals from the at least one sensor (¶ 0039).
It would have been obvious to further modify Grossman and Eckermann such that it includes a processing circuit configured to receive signals from the at least one sensor as taught by Eckermann. Doing so would allow the amount of fluid that is collected to be determined (Eckermann, ¶ 0039). 

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Eckermann, as applied to claim 9 above, and further in view of Browd et al. (Pub. No.: US 2012/0302938 A1).
Regarding claim 14, Grossman and Eckermann fail to teach that the at least one sensor includes an inertial motion sensor to detect orientation of the container. 
Browd teaches (fig. 1B) an analogous drain hub (housing 128) that includes an inertial motion sensor (i.e., accelerometer ¶ 0040) to detect orientation of the container (¶ 0040).  
It would have been obvious to modify the plurality of sensors of Grossman and Eckermann such that they include the inertial motion sensor to detect orientation of the container as taught by Browd. Doing so allows measurements to be taken and adjusted based off of the orientation of the user (Browd ¶ 0040).  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman and further in view of Bayon.
	Regarding claim 16, Grossman discloses (fig. 1) a container for a portable surgical drain system (invention 10) to receive a fluid from a drain at a surgical site (abstract, fluid is received from a drain at a surgical site via drainage line 26), the container comprising:
	A drain hub (characterized by elastomeric cap, spike 22 and drainage line 26); and
	A generally rigid cartridge (bottle 12) removably coupled to the drain hub (see fig. 1, drain hub can be attached to assembly at the time of use and is therefore removably coupled, ¶ 0027) in fluid communication with the drain (see fig. 1) to provide a suction source to draw and receive the fluid from the surgical site (¶ 0029).
	Grossman fails to disclose that the drain hub has at least one sensor, wherein the at least one sensor detects a characteristic of the fluid in the container from outside the cartridge. 
Bayon teaches (fig. 4) an analogous container for a portable surgical drain system wherein the drain hub (characterized by system 200) has at least one sensor (sensor systems 104 and 105, ¶ 0036) and the at least one sensor detects a characteristic (detects biomarker, ¶ 0041) of the fluid in the container (container 101) from outside the cartridge (see fig. 4, sensor 105 is outside the cartridge, ¶ 0041). 
It would have been obvious to modify the drain hub of Grossman such that it has at least one sensor and the at least one sensor detects a characteristic of the fluid in the container from outside the cartridge as taught by Bayon. Doing so would allow any infections of the surgical site to be detected (Bayon, abstract). 
	Regarding claim 17, Bayon further teaches that the characteristic that the at least one sensor detects includes at least one of fluid color, fluid volume in the cartridge (exudate levels, ¶ 0048), and orientation of the container. 
	It would have been obvious to further modify Grossman and Bayon such that the characteristic that the at least one sensor detects includes at least one of fluid color, fluid volume in the cartridge, and orientation of the container as taught by Bayon. Detecting the fluid volume in the cartridge would prevent the cartridge from overflowing.   
	Regarding claim 18, Grossman further discloses that the suction source is a negative pressure (bottle has a vacuum, ¶ 0016). 
	Regarding claim 19, Grossman further discloses that the suction source is a prescribed vacuity in the cartridge (¶ 0016). 
	Regarding claim 20, Bayon further teaches that the at least one sensor includes a volume sensor to detect fluid volume in the cartridge (container 101) (¶ 0048). 
	It would have been obvious to further modify Grossman and Bayon such that the at least one sensor includes a volume sensor to detect fluid volume in the cartridge as taught by Bayon. Detecting the fluid volume in the cartridge would prevent the cartridge from overflowing.   
Claims 21-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman, in view of Eckermann, and further in view of Friedman.
Regarding claim 21, Grossman discloses (fig. 1) a portable container for a surgical drain system (invention 10) to receive a fluid from a drain at a surgical site (abstract, fluid is received from a drain at a surgical site via drainage line 26), the portable container comprising:
A drain hub (characterized by elastomeric cap 16) in fluid communication with the drain (see fig. 1, hub is in fluid communication with drain line 26 and therefore in fluid communication with the drain); and
A cartridge (bottle 12) removably coupled to the drain hub (see fig. 1, drain hub can be attached to assembly at the time of use and is therefore removably coupled, ¶ 0027) in fluid communication with the drain (see fig. 1, cartridge is in fluid communication with drain hub and drain line and therefore in fluid communication with the drain) to receive the fluid from the surgical site (¶ 0029); and
Wherein the drain hub includes a fluid pathway configured to be in fluid communication with the drain and the cartridge (see fig. 1). 
Grossman fails to disclose that the drain hub includes at least one sensor to detect at least one of fluid color, fluid volume in the cartridge, and orientation of the container from outside the cartridge without contacting the fluid; and wherein the fluid pathway includes a turbine configured to be rotated about an axis within the fluid pathway. 
Eckermann teaches (fig. 1-3) an analogous container for a portable surgical drain system (apparatus 100) (abstract) wherein the drain hub (characterized by housing 120) includes at least one sensor (optical sensor 124) (¶ 0039) to detect at least one of fluid color, fluid volume in the cartridge (first collection chamber 108) (¶ 0039), and orientation of the container from outside the cartridge (see fig. 3) without contacting the fluid (see fig. 3, drain hub is disposed around cartridge and sensors are optical sensors that do not contact the fluid, ¶ 0039). 
It would have been obvious to modify Grossman such that the drain hub has at least one sensor to detect at least one of fluid color, fluid volume in the cartridge, and orientation of the container from outside the cartridge without contacting the fluid as taught by Eckermann. Doing so would allow the fluid to be monitored (¶ 0039) and therefore determine possible signs of infection. 
Further, Friedman teaches (figs. 15A-15C) a system that includes a turbine (¶ 0130). 
While the tube management system taught by Friedman is not in the same field of endeavor as the claimed invention, the tube management system taught by Friedman is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to unclog the fluid pathway and one skilled in the drainage art trying to solve that problem would have looked in the tube management system art as the as the system taught by Friedman comprises a turbine for agitating the system (¶ 0130); therefore, the tube management system taught by Friedman is analogous art to the claimed invention.
The turbine taught by Friedman can be incorporated into the fluid pathway disclosed by Grossman such that it is configured to be rotated about an axis within the fluid pathway and doing so would be obvious in order to agitate (Friedman ¶ 0130) the contents of the fluid pathway in order to prevent clogging. 
Regarding claim 22, Eckermann further teaches (fig. 3) that the drain hub includes a processing circuit configured to receive signals from the at least one sensor (¶ 0039).
It would have been obvious to further modify Grossman, Eckermann and Friedman such that it includes a processing circuit configured to receive signals from the at least one sensor as taught by Eckermann. Doing so would allow the amount of fluid that is collected to be determined (Eckermann, ¶ 0039).
Regarding claim 27, Grossman further discloses (fig. 1) that the cartridge (bottle 12) is set at a prescribed pressure (a vacuum is sealed in the bottle interior 13, ¶ 0026).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman, Eckermann and Friedman, as applied to claim 22 above, and further in view of Bayon.
Regarding claim 23, Eckermann further teaches that the drain hub includes a communications module (alarm producing mechanism) operably couplable to a computing device to exchange computer data between the processing circuit and the computing device (information sent by the measuring device as processed by the processor allows nursing staff to be alerted, ¶ 0048). 
Grossman, Eckermann and Friedman fail to teach that the communications module is operably couplable to a computing device via a wireless-network.
Bayon teaches (fig. 4) an analogous portable surgical drain system wherein a communications module (electronic board 106 may comprise a transmitter and antenna, ¶ 0065) is operably couplable to a computing device via a wireless-network (¶ 0065) to exchange computer data between the processing circuit and the computing device (¶ 0065).
It would have been obvious to modify Grossman Eckermann and Friedman such that the communications module is operably couplable to a computing device via a wireless-network. Doing so would allow any personnel to be notified from a remote location. 

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman, Eckermann, and Friedman, as applied to claim 22 above, and further in view of Luckemeyer et al. (Pub. No.: US 2015/0025485 A1). 
Regarding claim 24, Eckermann further teaches (fig. 3) that the at least one sensor includes a plurality of sensors (sensors 124, 152) including a volume sensor (¶ 0039). Grossman, Eckermann and Friedman fail to teach that the plurality of sensors include an inertial motion sensor. 
Luckemeyer teaches (fig. 1) an analogous container for a portable surgical drain system (reduced pressure system 10) to receive a fluid from a drain at a surgical site (abstract) comprising a plurality of sensors that includes an inertial motion sensor (orientation detection device 110, ¶ 0017). 
Regarding claim 25, Luckemeyer further teaches (fig. 1) a processing circuit (processing unit 117) that is configured to receive a signal from the volume sensor (transducer 131 receives acoustic waves, ¶ 0021 to detect volume, abstract) when the container is in a selected orientation as determined from a signal from the inertial motion sensor (¶ 0026). 
It would have been obvious to modify Grossman, Eckermann and Friedman such that it includes an inertial motion sensor and the processing circuit is configured to receive a signal from the volume sensor when the container is in a selected orientation as determined from the inertial motion sensor as taught by Luckemeyer. Doing so allows accurate detections of volume to be processed at different orientations (Luckemeyer, ¶ 0026). 
Regarding claim 26, Eckermann further teaches (fig. 3) that the processing circuit is configured to provide an alert in response to the sensors (¶ 0048) and as discussed above, the sensors can detect volume of fluid (¶ 0039). Thus, Eckermann’s system is capable of being configured to provide an alert when the cartridge is full of fluid. 
It would have been obvious to further modify Grossman, Eckermann, Friedman and Luckemeyer such that the processing circuit is configured to provide an alert when the cartridge is full. Doing so would allow the user to be notified when the cartridge needs to be emptied. 

Claims 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman, in view of Luckemeyer, and further in view of Friedman.
	Regarding claim 28, Grossman discloses (fig. 1) a container for a portable surgical drain system (invention 10) to receive a fluid from a drain at a surgical site (abstract, fluid is received from a drain at a surgical site via drainage line 26), the container comprising:
	A drain hub (characterized by elastomeric cap 16) and a fluid pathway configured to be in fluid communication with the drain (see fig. 1, fluid pathway provided by drainage line 26 and drain hub); and	A generally rigid cartridge (bottle 12) removably coupled to the drain hub (see fig. 1, drain hub can be attached to assembly at the time of use and is therefore removably coupled, ¶ 0027) in fluid communication with the drain (see fig. 1) to draw and receive the fluid from the surgical site (¶ 0029), the generally rigid cartridge having a prescribed vacuity when installed into the drain hub (¶ 0016).
	Grossman fails to disclose that the drain hub has a translucent window and at least one sensor disposed in the translucent window, the fluid pathway including a turbine configured to be rotated about an axis of rotation within the fluid pathway; and wherein the at least one sensor detects a characteristic of the fluid in the cartridge from outside the cartridge through the translucent window without contacting the fluid, and the turbine is rotated by a force from the prescribed vacuity of the cartridge. 
	Luckemeyer teaches (fig. 1) an analogous container for a portable surgical drain system that comprises a translucent window (141) and at least one sensor (acoustic transducer 131 is adapted to receive the first echo acoustic wave and is thus a sensor, ¶ 0021) disposed in the translucent window), and wherein the at least one sensor detects a characteristic of the fluid (volume, abstract) from outside the cartridge (container 103) through the translucent window without contacting the fluid (¶ 0021).
	It would have been obvious to modify the drain hub of Grossman such that it has a translucent window and at least one sensor disposed in the translucent window, and wherein the at least one sensor detects a characteristic of the fluid in the cartridge from outside the cartridge through the translucent window without contacting the fluid as taught by Luckemeyer. Doing so provides a means for assessing a volume of bodily fluid in a fluid collection device (Luckemeyer, ¶ 0005) as it is useful to alert an operator when the cartridge becomes full (Luckemeyer, ¶ 0003). 
Further, Friedman teaches (figs. 15A-15C) a system that includes a turbine (¶ 0130). 
While the tube management system taught by Friedman is not in the same field of endeavor as the claimed invention, the tube management system taught by Friedman is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to unclog the fluid pathway and one skilled in the drainage art trying to solve that problem would have looked in the tube management system art as the as the system taught by Friedman comprises a turbine for agitating the system (¶ 0130); therefore, the tube management system taught by Friedman is analogous art to the claimed invention.
The turbine taught by Friedman can be incorporated into the fluid pathway disclosed by Grossman such that it is configured to be rotated about an axis within the fluid pathway and doing so would be obvious in order to agitate (Friedman ¶ 0130) the contents of the fluid pathway in order to prevent clogging. Further, the proposed modification would provide a turbine that is rotated by a force from the prescribed vacuity in the cartridge. 
	Regarding claim 30, Luckemeyer further teaches (fig. 1) a processing circuit (117) operably coupled to the at least one sensor (¶ 0026) and configured to receive a signal from the at least one sensor (¶ 0026). 
	Grossman, Luckemeyer and Friedman can further be modified such that the processing circuit is configured to selectively operate the turbine if a clog is determined in the drain system. This modification would have been obvious as it would ensure that drainage is never obstructed. 
	Regarding claim 31, Friedman further teaches (figs. 15A) that the turbine is configured as a hub (see fig. 15A).
It would have been obvious further modify Grossman, Luckemeyer and Friedman to include the turbine configured as a hub having an axis corresponding with the axis of rotation of a plurality of fins radially extending from the hub. Doing so provides a mechanism for agitation. 
Regarding claim 32, Grossman further discloses (fig. 1) a lumen of the fluid pathway (see fig. 1, fluid pathway provided by drain tube 26). 
The turbine taught by Friedman can be disposed within the lumen of the fluid pathway disclosed by Grossman and doing so would be obvious in order to provide agitation (Friedman ¶ 0130) within the lumen of the fluid pathway to promote flow and clear obstructions. 

Claims 33, 34-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Luckemeyer, in view of Bayon, and further in view of Friedman.
Regarding claim 33, Luckemeyer discloses (fig. 1) a portable container for a surgical drain system (invention 10) to receive fluid from a drain at a surgical site (113) of a drain system (abstract), the portable container comprising:
A sensor (transducer 131 receives acoustic waves and is thus a sensor, ¶ 0021) configured to detect fluid flow (¶ 0021) via a translucent window (141) and without contacting the fluid in the drain system (¶ 0021); 
A processing circuit (117) operably coupled to the sensor and configured to receive signals from the sensor (¶ 0026).
Luckemeyer fails to disclose a communications module operably coupled to the processing circuit to transmit computer data received from the processing circuit to a computing device over a wireless-network; and a turbine operably coupled to the processing circuit wherein the processing circuit is configured to selectively operate the turbine if a clog is determined in the drain system.  
Bayon teaches (fig. 4) an analogous portable container for a surgical drain system (abstract) comprising a communications module (electronic board 106 may comprise a transmitter and antenna, ¶ 0065) operably coupled to a processing circuit (electronic board 106 may further comprise a processor that processes signals generated to the sensors which are then transferred to external receiver via communications module, ¶ 0039) to transmit computer data (processed signals generated by sensor) from the processing circuit to a computing device (external receiver) over a wireless network (¶ 0065). 
It would have been obvious to Luckemeyer such that the system comprises a communications module operably coupled to the processing circuit to transmit computer data received from the processing circuit to a computing device over a wireless-network as taught by Bayon. Doing so allows information from the sensors to be processed and monitored. 
Further, Friedman teaches (figs. 15A) a system that includes a turbine (1520) (¶ 0130). 
While the tube management system taught by Friedman is not in the same field of endeavor as the claimed invention, the tube management system taught by Friedman is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to unclog the fluid pathway and one skilled in the drainage art trying to solve that problem would have looked in the tube management system art as the as the system taught by Friedman comprises a turbine for agitating the system (¶ 0130); therefore, the tube management system taught by Friedman is analogous art to the claimed invention.
The processing circuit of Bayon can be configured to selectively operate the turbine taught by Friedman if a clog is determined in the drain system and doing so would be obvious in order to ensure that drainage is never obstructed.
Regarding claim 34, Bayon further teaches (fig. 4) that the computing device is one of a mobile device (mobile phone 107, ¶ 0065) and a network intermediary (modem 108, ¶ 0065).
Regarding claim 35, Bayon further teaches (fig. 4) that the computing device is operably coupled to a remote server (notification system 109) and the processing circuit is configured to exchange computer data with the remote server via the communications module (computer data is transmitted from the processing circuit to the computing device and then to the remote server, ¶ 0067).
Regarding claims 34 and 35, it would have been obvious to further modify Luckemeyer, Bayon and Friedman with the details of Bayon. Doing so would allow information gathered from the sensors to be transmitted such that the user can be alerted of any disruptions in fluid flow. 
Regarding claim 37, Luckemeyer further discloses that the sensor is configured to inferentially detect fluid flow (¶ 0034). 
Regarding claim 38, Luckemeyer further discloses that fluid flow is determined via change in fluid volume over a period of time (¶ 0034). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Luckemeyer, Bayon and Friedman, as applied to claim 34 above, and further in view of Doyle et al. (Pub. No.: US 2015/0019257 A1, US Pat. Application No.: 13/942,225).
Regarding claim 36, Bayon further teaches that examples of the computing device can be found in US Pat. Application No.: 13/942,225 which is incorporated herein by reference.
Doyle teaches a smart phone (¶ 0036). 
It would have been obvious to further modify to mobile device of Luckemeyer, Bayon and Friedman such that it is a smart phone as taught by Doyle. Doing so provides a computing device that can be accessed by a clinician as needed (¶ 0036). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Luckemeyer, Bayon and Friedman, as applied to claim 33 above, and further in view of Grossman.
Regarding claim 40, Luckemeyer further discloses (fig. 1) that the cartridge is generally rigid (¶ 0016, see fig. 1). Luckemeyer, Bayon and Friedman fail to teach that the cartridge has a prescribed vacuity when installed into a drain hub. 
Grossman teaches (fig.1) an analogous portable container for a surgical drain system (invention 10) wherein the cartridge (bottle 12) has a prescribed vacuity (a vacuum is sealed in the bottle interior 13, ¶ 0026) when installed into the drain hub (elastomeric cap 16) (¶ 0026-¶ 0027).
It would have been obvious to modify the cartridge of Luckemeyer, Bayon and Friedman such that it is set at a prescribed vacuity when installed into the drain hub as taught by Grossman. Doing so would provide a vacuum such that fluid removal can be performed at a suitable pace without the need of a pump (Grossman, ¶ 0029). 

Claims 41-49 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Eckermann and further in view of Grossman.
Regarding claim 41, Eckermann discloses (fig. 1-3) a container for a portable surgical drain system (apparatus 100) to receive fluid from a drain at a surgical site (abstract), the container comprising:
A drain hub (housing 120) having a plurality of walls (see fig. 3) and a sensor (optical sensor 124) (¶ 0039); and
A cartridge (first chamber 108) removably coupled to the drain hub (see fig. 3) in fluid communication with the drain (cartridge is in fluid communication with tube which is attached to drain, ¶ 0049) to draw and receive the fluid from the surgical site (¶ 0008); 
Wherein the sensor detects a characteristic of the fluid in the container without contacting the fluid (¶ 0039), and the cartridge is received within the walls of the drain hub (¶ 0038, see figs. 1-3). 
Eckermann fails to disclose that the cartridge provides a suction source. 
Grossman teaches (fig. 1) an analogous container for a portable surgical drain system (10) wherein a cartridge (bottle 12) provides a suction source (bottle 12 is an evacuated bottle, ¶ 0016). 
It would have been obvious to modify the cartridge of Eckermann such that it provides a suction source as taught by Grossman. Doing so can facilitate the drainage of fluids into the cartridge. 
Regarding claim 42, Grossman further teaches (fig. 1) that the cartridge includes generally rigid walls (cartridge is a bottle and is thus rigid) and the suction source is a negative pressure (interior is a vacuum, ¶ 0017).
It would have been obvious to further modify Eckermann and Grossman such that the cartridge includes generally rigid walls and the suction source is a negative pressure as taught by Lopez. Negative pressure would facilitate the drainage into the cartridge and a cartridge including rigid walls would prevent the cartridge from collapsing. 
Regarding claim 43, Grossman further teaches that the negative pressure is a prescribed vacuity (¶ 0016). 
It would have been obvious to further modify Eckermann and Grossman such that the negative pressure is a prescribed vacuity as taught by Grossman. Doing so would make the system more portable as it eliminates the need for a pump. 
Regarding claim 44, Eckermann further discloses (fig. 3) that the sensor is disposed within a wall of the plurality of walls of the drain hub (see fig. 3). 
Regarding claim 45, Eckermann can be modified such that the plurality of walls includes a translucent window proximate the sensor. Providing a translucent window would allow the optical sensor to still operate as well as remain protected. 
Regarding claim 46, while Eckermann does not explicitly disclose that the cartridge includes generally translucent walls, this modification would have been obvious as Eckermann’s sensors are optical sensors (¶ 0039), thus the walls of the cartridge must comprise a material that is capable of being used with optical sensors. Further, disposing the translucent walls proximate the translucent walls of the above modification would have been obvious in order for the optical sensors to operate. 
Regarding claim 47, it would have been obvious to modify the window and walls such that they are transparent as doing so would allow the optical sensors to properly operate and detect the characteristic of the fluid. 
Regarding claim 48, Eckermann further discloses a processing circuit operably coupled to the sensor (¶ 0039) and configured to receive signals from the sensor (¶ 0041-¶ 0042), where the processing circuit is disposed within the wall of the drain hub (¶ 0039). 
Regarding claim 49, Eckermann further discloses (fig. 1-2) that the drain hub includes a communications module (display 136) operably coupled to the processing circuit to transmit computer data received from the processing circuit (¶ 0047), wherein the communications module is disposed within the wall of the drain hub (see fig. 1-2). 
Regarding claim 51, Eckermann further discloses (figs. 1-3) that the cartridge is received entirely within the walls of the drain hub (¶ 0038). 
Regarding claim 52, Eckermann further discloses that the characteristic of the fluid is fluid volume (¶ 0039). 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Luckemeyer, as applied to claim 48 above, and further in view of in view of Mukherjee et al. (Pub. No.: US 2017/0197018 A1)
	Regarding claim 50, Eckermann further discloses (fig. 3) a plurality of sensors (124 and 152) configured to detect fluid volume in the cartridge (¶ 0039), the plurality of sensors coupled to the processing circuit (¶ 0041-¶ 0042). Eckermann and Grossman fail to disclose that the sensors detect fluid color and orientation in the container. 
	Luckemeyer teaches (fig. 1) an analogous portable surgical drain system that comprises a sensor (110) a plurality of sensors (transducers 131, 132, 133, and orientation detection device 110) configured to detect orientation of the container (¶ 0017). 
	It would have been obvious to modify the plurality of sensors of Eckermann such that they are configured to detect orientation of the container as taught by Luckemeyer. Doing so can determine the orientation of the container such that the fluid volume detected is accurate.  
Mukherjee teaches (figs. 1 and 8) a sensor for use in drainage wherein the sensor is configured to detect fluid color (¶ 0050). 
It would have been obvious to modify the plurality of sensors of Eckermann to be configured to detect fluid color as taught by Mukherjee. Doing so enables the clinician to detect the presence of infection (Mukherjee ¶ 0050). 

Claims 53 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman, and further in view of Eckermann.
	Regarding claim 53, Grossman discloses (fig. 1) a container for a portable surgical drain system (invention 10) to receive a fluid from a drain at a surgical site (abstract, fluid is received from a drain at a surgical site via drainage line 26), the container comprising:
	A drain hub (characterized by elastomeric cap 16 and spike 22) having a top receiver and a plurality of sides (see fig. 1), wherein the top receiver includes a drain connection (see fig. 1, spike 22 is connected to drain line 26) and a fluid pathway configured to be in fluid communication with the drain (see fig. 1); and
	A cartridge (bottle 12) removably coupled to the drain hub (see fig. 1, drain hub can be attached to assembly at the time of use and is therefore removably coupled, ¶ 0027) in fluid communication with the drain (see fig. 1, cartridge is in fluid communication with drain hub which is in fluid communication with drain line and is therefore in fluid communication with the drain) to provide a suction source (cartridge is evacuated, ¶ 0016) to draw and receive the fluid from the surgical site (¶ 0016); and
	The cartridge is received within the walls of the drain hub (see fig. 1).
	Grossman fails to disclose at least one of the plurality of sides includes a sensor; wherein the sensor detects a characteristic of the fluid in the container from outside the cartridge. 
	Eckermann teaches (figs. 1-3) an analogous container for a portable surgical drain system (apparatus 100) wherein the drain hub (housing 120) having a plurality of sides that includes a sensor (124) (¶ 0039, see fig. 3), wherein the sensor detects a characteristic of the fluid in the container from outside the cartridge (see fig. 3, ¶ 0039). 
	It would have been obvious to modify Grossman such that at least one of the plurality of sides includes a sensor; wherein the sensor detects a characteristic of the fluid in the container from outside the cartridge as taught by Eckermann. Doing so would allow a characteristic such as volume to be determined (¶ 0039). 
Regarding claim 55, Eckermann further teaches (fig. 3) at least one of the plurality of sides includes a processing circuit operably coupled to the sensor (¶ 0039) and configured to receive signals from the sensor (¶ 0041-¶ 0042), and a power source operably coupled to the processing circuit (¶ 0038). 
It would have been obvious to further modify Grossman and Eckermann such at least one of the plurality of sides includes a processing circuit operably coupled to the sensor and configured to receive signals form the sensor, and includes a power source operably coupled to the processing circuit as taught by Eckermann. Doing so would allow data collected from the sensors to be processed such that volume can be determined (¶ 0042) and including the power source allows the system to be powered. Further, disposing the power source into the top receiver would have been obvious as the particular placement of the power source would not have modified the operation of device and would be an obvious matter of design choice (see MPEP §2144.04.VI.C).
Regarding claim 56, Eckermann further teaches that the plurality of sides are generally rigid (see fig. 3). Further, Eckermann can be modified such that the plurality of walls includes a translucent window proximate the sensor. Providing a translucent window would allow the optical sensor to still operate as well as remain protected. 
Regarding claim 57, while Eckermann does not explicitly disclose that the cartridge includes generally translucent walls, this modification would have been obvious as Eckermann’s sensors are optical sensors (¶ 0039), thus the walls of the cartridge must comprise a material that is capable of being used with optical sensors. Further, disposing the translucent walls proximate the translucent walls of the above modification would have been obvious in order for the optical sensors to operate. 
	Regarding claim 58, Grossman further discloses that the plurality of walls are generally rigid (cartridge of Grossman is a bottle and is thus rigid). 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Grossman in view of Eckermann, as applied to claim 53 above, and further in view of Friedman.
	Regarding claim 54, Grossman further discloses (fig. 1) that the fluid pathway includes lumen (see fig. 1). Grossman and Eckermann fail to teach a turbine disposed within the lumen. 
Friedman teaches (figs. 15A-15C) a system that includes a turbine (¶ 0130). 
While the tube management system taught by Friedman is not in the same field of endeavor as the claimed invention, the tube management system taught by Friedman is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to unclog the fluid pathway and one skilled in the drainage art trying to solve that problem would have looked in the tube management system art as the as the system taught by Friedman comprises a turbine for agitating the system (¶ 0130); therefore, the tube management system taught by Friedman is analogous art to the claimed invention.
The turbine taught by Friedman can be incorporated into the fluid pathway disclosed by Grossman and doing so would be obvious in order to agitate (Friedman ¶ 0130) the contents of the fluid pathway in order to prevent clogging. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28, 30-38 and 40-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781  

/Adam Marcetich/Primary Examiner, Art Unit 3781